I concur in the order. That another action is pending between the same parties for the same cause is a ground of demurrer. Where the point cannot be raised by demurrer, it may be raised by answer. Certainly no one can be mulcted twice for the same matter. Since the defendant has a method whereby he may fully protect himself in the second cause of action, and no good reason *Page 271 
appearing therefor, the stay should not be granted. The lower court is in a much better position to determine the question than are we.